        Case 1:20-bk-11138-VK     Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56        Desc
                                   Main Document     Page 1 of 6
            M. Jonathan Hayes (Bar No. 90388)
          1 Matthew D. Resnik (Bar No. 182562)
            RESNIK HAYES MORADI LLP
          2 17609 Ventura Blvd., Suite 314
            Encino, CA 91316
          3 Telephone: (818) 285-0100
            Facsimile: (818) 855-7013
          4 jhayes@RHMFirm.com
            matt@RHMFirm.com
          5
          6 Attorneys for Debtor
            1465V Donhill Drive, LLC
          7
          8                         UNITED STATES BANKRUPTCY COURT
          9                          CENTRAL DISTRICT OF CALIFORNIA
         10                           SAN FERNANDO VALLEY DIVISION
         11 In re:                                       )   Case No. 1:20-bk-11138-VK
                                                         )
         12                                              )
                                                         )   Chapter 11
         13                                              )
                                                         )
         14 1465V DONHILL DRIVE, LLC,                    )   DEBTOR’S THIRD STATUS REPORT
                                                 Debtor. )
         15                                              )
                                                         )   Date: April 22, 2021
         16                                              )   Time: 1:00 p.m.
                                                         )   Place: Courtroom 301
         17                                              )          21041 Burbank Blvd.,
                                                         )          Woodland Hills, CA 91367
         18                                              )
                                                         )   Video/audio web address:
         19                                              )   https://cacb.zoomgov.com/j/1616403273
                                                         )   Meeting ID: 161 640 3273
         20                                              )   Password: 192317
         21          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES
         22 BANKRUPTCY JUDGE; OFFICE OF THE UNITED STATES TRUSTEE; AND
         23 ALL CREDITORS AND PARTIES IN INTEREST:
         24
         25          1465V Donhill Drive, LLC, Debtor and Debtor-in-Possession offers its Third Status
         26 Conference Report as ordered by the court.
         27
         28

RESNIK HAYES
 MORADI LLP
        Case 1:20-bk-11138-VK        Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56              Desc
                                      Main Document     Page 2 of 6

          1
          2
                      1465V Donhill Drive, LLC ("Debtor") filed its chapter 11 petition on June 28,
          3
               2020. The Debtor continues to operate and manage its affairs as a Debtor-in-Possession
          4
               pursuant to §1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or
          5
               committee has been appointed in this Chapter 11 case.
          6
                      This is a single asset case as the Debtor's sole asset is a single piece of real property
          7
               located at 1465 Donhill Dr., Beverly Hills, CA 90210 (the "Property"). The Property, a
          8
               single family dwelling on a very large lot, is vacant and has been vacant since the petition
          9
               date. The case was filed the day before a foreclosure sale at which the Property would
         10
               have been lost.
         11
                      On the Petition date, the Debtor owed first priority lender Sycamore 2 -
         12
               $6,453,318.98 pursuant to the proof of claim #4 filed by its predecessor in interest. The
         13
               amount owed at this time is estimated to be approximately $6.7 million. The debt is
         14
               secured by a first priority lien on the Property. The only other secured debt is the property
         15
               taxes in the amount of $109,772 [Proof of Claim No. 1]. Unsecured debts total
         16
               approximately $200,000.
         17
                      The Debtor and Sycamore 2 subsequently reached an agreement [Doc. 101] which
         18
               provides the lender with immediate relief from stay with a forbearance agreement that
         19
               there will be no actual foreclosure sale before April 30, 2021. The Stipulation provides
         20
               that the secured lender will be paid its secured claim in full other than the default interest.
         21
               That “minimum” amount approximates $6.5 million. There are provisions to extend the
         22
               forbearance period as far as June 30, 2021 should a buyer be found. The Stipulation was
         23
               approved by the court by order entered on February 17, 2021 [Doc. 113].
         24
                      The Debtor has listed the Property for sale. The employment of the real estate
         25
               broker, Todd Wohl, was approved by the court by order entered on December 3, 2020
         26
               [Doc. 95]. Unfortunately, the Debtor has not received a formal offer to purchase the
         27
               Property although, as Mr. Wohl has explained to Debtor’s management several times, the
         28

RESNIK HAYES
 MORADI LLP
                                                              2
        Case 1:20-bk-11138-VK         Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56             Desc
                                       Main Document     Page 3 of 6
               Property is actively being shown and there is interest. The Debtor has proposed additional
          1
               and certain different terms to the Stipulation to the lender but as of the time of filing this
          2
               Status Report, the terms of the Stipulation are still in place. The Debtor reduced the listing
          3
               price of the Property recently to $5,995,000. A sale at that price could not succeed without
          4
               the approval of the lender. And as stated, the lender has not yet agreed to any changes in
          5
               the Stipulation. The Debtor is hopeful it will receive an offer to buy the Property which it
          6
               will take to the lender.
          7
                      If no buyer is found by April 30, 2021, and the lender does not extend the deadline,
          8
               there will be a foreclosure sale not long after April 30, 2021.
          9
                      The Debtor filed an Ex Parte Motion asking the court to extend the last day to file a
         10
               Disclosure Statement and Plan to April 14, 2021. The court granted that motion by Order
         11
               entered on January 20, 2021 [Doc. 107]. The Debtor has not filed a Disclosure Statement
         12
               and Plan as of April 12, 2021 since there is no plan that could be proposed that would have
         13
               a reasonable chance of success as long as the Stipulation is in place and there is no
         14
               proposed buyer.
         15
                      The court previously set a bar date for November 16, 2020. The Debtor gave notice
         16
               to all creditors of that date. At this point, the Debtor does not expect to object to any
         17
               claims.
         18
                      The Debtor prays that the court continue the Status Conference for about 30 days.
         19
               The Debtor will likely file a Motion to Dismiss the case if there is a foreclosure sale since
         20
               there are no other assets in this estate.
         21
         22
         23
               Dated: April 12, 2021                                RESNIK HAYES MORADI LLP
         24
         25                                                   By:       /s/ M. Jonathan Hayes
                                                                              M. Jonathan Hayes
         26                                                                    Matthew D. Resnik
                                                                              Attorneys for Debtor
         27                                                                1465V Donhill Drive, LLC
         28

RESNIK HAYES
 MORADI LLP
                                                              3
        Case 1:20-bk-11138-VK                     Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56                                      Desc
                                                   Main Document     Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): DEBTOR’S THIRD STATUS REPORT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/12/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 4/12/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 4/12/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/12/2021                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11138-VK        Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56           Desc
                              Main Document     Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)[CONTINUED]:

   •   Brandon J Anand brandon@anandlaw.com, r52959@notify.bestcase.com,info@anandlaw.com
   •   Eric Bensamochan eric@eblawfirm.us, G63723@notify.cincompass.com
   •   Katherine Bunker kate.bunker@usdoj.gov
   •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
   •   M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
   •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
   •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com

2. SERVED BY UNITED STATES MAIL [CONTINUED]:

1465V Donhill Drive, LLC
9430 Lurline Avenue
Chatsworth, CA 91311

ALL CREDITORS:

5AIF Sycamore 2, LLC
c/o Michael J. Gomez                              Franchise Tax Board
Frandzel Robins Bloom & Csato, L.C.               Attn: Bankruptcy Unit
1000 Wilshire Blvd., 19th Fl.                     P.O. Box 2952
L.A., CA 90017                                    Sacramento, CA 95812-2952

5AIF Nutmeg, LLC                                  Internal Revenue Service
Frandzel Robins Bloom & Csato, L.C.               P.O. Box 7346
Attn: Michael J. Gomez                            Philadelphia, PA 19101-7346
1000 Wilshire Blvd., 19th Fl.
Los Angeles, CA 90017                             LA DWP
                                                  P.O. Box 308008
5 Arch Funding, Corp.                             Los Angeles, CA 90030-0808
19800 MacArthur Blvd., Suite 1150
Irvine, CA 92612                                  LC Engineering Group Inc.
                                                  889 Pierce Court #101
Albert Fuentes                                    Thousand Oaks, CA 91360
7760 Clearfield Ave.
Panorama City, CA 91402                           Los Angeles County Tax Collector
                                                  PO Box 54110
Crest Real Estate                                 Los Angeles, CA 90054-0110
11150 Olympic Bvd.
Los Angeles, CA 90064                             So Cal Gas
                                                  PO Box 653
David Schwartz                                    Monterey Park, CA 91754-0653
1255 Club View Driv
Los Angeles, CA 90024                             So Cal Gas
                                                  PO Box 30337
FCI Lender Services                               Los Angeles, CA 90030
P O Box 27370
Anaheim, CA 92809                                 South Bay Acceptance Corp
Case 1:20-bk-11138-VK           Doc 117 Filed 04/12/21 Entered 04/12/21 17:02:56         Desc
                                 Main Document     Page 6 of 6


P.O. Box 639299                                   Philadelphia, PA 19101
Cincinnati, OH 45263-9299
                                                  Employment Development Dept.
Spectrum                                          Bankruptcy Group MIC 92E
PO Box 60074                                      Po Box 826880
City of Industry, CA 91716                        Sacramento, CA 94280

VEA Architects                                    California Department of Tax and Fee
16987 Encino Hills Drive                          Administration
Encino, CA 91436                                  Account Information Group MIC:29
                                                  P.O. Box 942879
Lee Ziff                                          Sacramento, CA 94279
Keller Williams Realty
439 N Canon Drive #300                            U. S. Securities and Exchange Commission
Beverly Hills, CA 90210                           Attn: Bankruptcy Counsel
                                                  444 South Flower Street, Suite 900
Franchise Tax Board                               Los Angeles, CA 90071-9591
Bankruptcy Section MS: A-340
PO Box 2952                                       Attorney General
Sacramento, CA 95812                              United States Department of Justice
                                                  Ben Franklin Station
Internal Revenue Service                          P. O. Box 683
PO Box 7346                                       Washington, DC 20044

RETURNED MAIL/REMOVED CREDITORS:

Pacific Precision Laboratories Inc.
9430 Lurline Ave.
Chatsworth, CA 91311
